  Case 3:20-cv-02910-L Document 214 Filed 12/11/20                   Page 1 of 2 PageID 2995



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 U.S. COMMODITY FUTURES                           §
 TRADING COMMISSION, et al,.                      §
                                                  §
                  Plaintiffs,                     §
                                                  §
 v.                                               §       Civil Action No. 3:20-CV-2910-L
                                                  §
 TMTE, INC. a/k/a Metals.com; CHASE               §
 METALS, INC.; CHASE METALS,                      §
 LLC; BARRICK CAPITAL, INC.;                      §
 LUCAS THOMAS ERB a/k/a Lucas                     §
 Asher a/k/a Luke Asher; and SIMON                §
 BATASHVILI,                                      §
                                                  §
                   Defendants,                    §
                                                  §
 TOWER EQUITY, LLC,                               §
                                                  §
                   Relief Defendant.              §

                                              ORDER

       As stated in open court on December 4, 2020, the court sets the final hearing of the

Receiver Kelly M. Crawford’s (“Receiver”) Emergency Motion for “Show Cause” Hearing to

Hold Defendant Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher (“Asher”) in Civil

Contempt (“Motion”) (Doc. 195) for Wednesday, December 16, 2020, at 9:00 a.m. Further,

after review of the applicable law and transcript, the court determines that Ms. Athena Hunter’s

deposition is unnecessary for it to rule on the Motion.

       Consistent with its previous position, the court orders Mr. Asher to attend the hearing in

person, which is set for December 16, 2020. If Mr. Asher fails to be present physically at the hearing,

the court will issue a warrant for his arrest and impose legally permissible sanctions against him.




Order – Page 1
  Case 3:20-cv-02910-L Document 214 Filed 12/11/20           Page 2 of 2 PageID 2996



       It is so ordered this 11th day of December, 2020.


                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
